DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 12, 14, and 20 were amended and claims 4 and 15 were canceled in the reply filed March 5, 2021.  Claims 1-3, 5-14, and 16-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 101 have been fully considered.  Although the claims recite the abstract idea of determining and collecting payment for a transit journey, they also recite an ordered combination that meaningfully limits the abstract idea.  Specifically, the combination of specific sensor reading types running via an application executing on a mobile device that is registered for automatic tracking, along with the transit processing engine, and their relationships with the other additional claim elements, are sufficient to provide a practical application and the rejection is withdrawn.  See also Remarks, 15-17. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues that Sharifi does not disclose using audio characteristics to determine the starting point of a journey.  Remarks, 20.  However, it is merely being relied upon to disclose using audio characteristics to determine a transit station—not specifically the transit station that is the starting point of a journey (which is taught by Hammad).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to claim 12, the arguments are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad, et al., U.S. Pat. Pub. No.  2008/0201212 (Reference A of the PTO-892 part of paper no. 20190114) in view of Neumann, U.S. Pat. Pub. No.  2014/0289026 (Reference A of the PTO-892 part of paper no. 20200617), Raina, et al., U.S. Pat. Pub. No.  2016/0055428 (Reference A of the PTO-892 part of paper no. 20201029), and Sharifi, U.S. Pat. No. 8,868,223 (Reference B of the PTO-892 part of paper no. 20201029). 
As per claim 1, Hammad teaches a method comprising: 
receiving, at a transit data processing engine, sensory data gathered by a plurality of sensors of the mobile device registered for automatic tracking of transit journeys, the mobile device executing a transit application providing sensory data concerning the plurality to sensors to the transit data processing engine (¶¶ 0047-49, 61-63); 
detecting, by the transit data processing engine, based on transit data received from one or more transit system servers and a first set of the sensory data, a starting point of a transit journey within the transit system (¶¶ 0061-63, 104-05); 

analysing, by the transit data processing engine, sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data to detect an ending point of the transit journey (¶¶ 0108, 128-29);
correlating the transit journey having the starting point and the ending point gathered by the mobile device to an existing transit route to automatically calculate a respective fare (¶¶ 0108, 127-29); and 
collecting a payment for the transit journey (¶¶ 0108, 129). 
Hammad does not explicitly teach that the further trip location data determined based on the second set of the sensory data is a transit stop of the transit journey within the transit system; which is taught by Neumann (¶¶ 0029, 41; see also Fig. 1).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Neumann—namely, to unambiguously determine a trip route when calculating fares (¶¶ 0008, 44).  Moreover, this is merely a substitution of the trip location data from a second sensory data set in Neumann (intermediate station terminal on a route signals sensed) for the one disclosed by Hammad (cellular network departure confirmation).  Both data sets are disclosed in the art of transit fares as determined subsequent to a first set of sensory data, and both are used to confirm transit journeys for accurate charging of customers.  The only difference is the specific data item itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
Hammad does not explicitly teach the sensory data comprising at least one of data from an accelerometer and data from a gyroscope; which is taught by Raina (¶¶ 0050, 93).  It would have been prima facie obvious to incorporate this element for the same reasons it is useful in Raina—namely, to further validate the position relative to controlled areas using various mobile device sensors (¶¶ 0001, 50).  One of ordinary skill would recognize that using data from these sensors would augment the similar determinations in Hammad and confirm transit user locations/location predictions.  
Although Hammad teaches detecting a location is more specifically detecting a starting point of a transit journey (see above), it does not explicitly teach determining that audio data of the first set of the sensory data, the audio data being a representation of audio, has one or more pre-determined audio characteristics that identify the transit station; which is taught by Sharifi (col. 1, lines 43-56; col. 6, lines 18-41).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sharifi—namely, to identify transit locations in underground and other areas when some sensors may not be able to operate (col. 1, lines 11-26).  One of ordinary skill would recognize that using audio data in this manner would also augment the similar location determinations in Hammad and further confirm transit user locations/location predictions.  Moreover, this is merely a combination of old elements in the art of transit systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches generating validation data confirming the transit journey, comprising one or more of: an e-ticket for displaying on the mobile device (¶ 0131), a QR-code for displaying on the mobile device, a barcode for displaying on the mobile device, or a validation code for storing in NFC readable memory of the mobile device (¶ 0131). 
As per claim 3, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches at least one of the first set of the sensory data, the second set of the sensory data, and the sensory data gathered and received subsequent to the second set of the sensory data comprises two or more of: a geo-location of the mobile device determined via a Global Positioning System (¶ 0061-62) 
As per claim 5, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches one or more of: determining that the sensory data, subsequent to the second set of the sensory data, comprises one or more geo-locations of the mobile device that correspond to one or more geo-locations along one or more transit routes supported by one or more transit agencies, wherein each of the one or more transit routes includes the starting point, determining that the sensory data, subsequent to the second set of the sensory data, comprises one or more geo-locations of the mobile device that correspond to geo-locations along a transit route supported by the one or more transit agencies and were gathered at times in agreement with one or more of a timetable of the transit route or real-time transit updates for the one or more transit agencies in association with the transit route, determining that the mobile device is able to access a Wi-Fi network or Bluetooth beacon accessible from a departure area of a transit station of the one or more transit agencies (¶¶ 0100, 104), determining that the mobile device is able to access a Wi-Fi network or Bluetooth beacon accessible from a transit vehicle of the one or more transit agencies, determining that a speed of movement of the mobile device corresponds to an estimated speed of a transit vehicle on an estimated transit route with the one or more transit agencies, the estimated transit route including the starting point, or receiving an indication of the transit journey based on user input at the mobile device (¶ 0105). 
As per claim 6, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches analysing the sensory data to detect the ending point of the transit journey comprises: correlating, based on the transit data, the sensory data being received to one or more transit routes of one or more transit agencies 
As per claim 7, Hammad in view of Neumann, Raina, and Sharifi teaches claim 6 as above.  Hammad further teaches analysing the sensory data to detect the ending point of the transit journey further comprises: detecting the ending point of the transit journey along the one or more transit routes in response to determining one or more of: that the set of the sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data comprises a geo-location of the mobile device that corresponds to a geo-location of a transit station of the one or more transit agencies along the one or more transit routes, that the set of the sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data indicates that the mobile device was able to access a Wi-Fi network or a Bluetooth beacon accessible from an arrival area of a transit station of the one or more transit agencies along the one or more transit routes (¶¶ 0100, 108), or that the set of the sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data indicates that the mobile device stopped moving along the one or more transit routes of the one or more transit agencies; and analysing the sensory data received subsequently to the second set of the sensory data to confirm whether a potential ending point is the ending point of the transit journey (¶¶ 0108, 128-29). 
As per claim 8, Hammad in view of Neumann, Raina, and Sharifi teaches claim 7 as above.  Hammad further teaches the potential ending point is a transit station of the one or more transit agencies that corresponds to a geo-location of the mobile device indicated by in the set of the sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data (¶¶ 0108, 128); and wherein confirming that the potential ending point is the ending point of the transit journey comprises one or more of: determining that one or more geo-locations detected by the mobile device subsequently to the set of the sensory data gathered by and received from the mobile device subsequently to the second set of the sensory data are outside of the one or more transit routes supported by the one or more transit agencies, or determining that the mobile device is able to access a Wi-Fi network or a Bluetooth 
As per claim 9, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches calculating, by the transit data processing engine, a fare for the transit journey based at least on the starting point and the ending point of the transit journey (¶¶ 0106-08), wherein if it is determined that the transit journey falls within boundaries of a season ticket associated with the mobile device, the calculated fare is zero and if it is determined that the transit journey falls partially within the boundaries of the season ticket, the fare for the transit journey is calculated based on a part of the transit journey lying outside of the boundaries of the season ticket; or transmitting, to at least one of the one or more transit system servers associated with the transit journey, data concerning the transit journey for calculation of the fare, the data comprising at least the starting point and the ending point (¶¶ 0106-08, 128-29). 
As per claim 10, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Claim 10 further limits claim 1 only by adding a contingent step: wherein if, based on the second set of the sensory data, a determination of the transit journey fails, the method further comprises: detecting a second potential transit journey with one or more transit agencies based on the transit data and one of: the first set of the sensory data, the second set of the sensory data, the subsequent set of the sensory data, or another subsequent set of the sensory data. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, when analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10.
As per claim 11, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches the sensory data is received in accordance with a reporting protocol defined in association with the plurality of sensors, wherein the 
As per claims 14 and 16-19, Hammad in view of Neumann, Raina, and Sharifi teaches backend server comprising: at least one processor; a transit data processing engine; and a memory storing instructions, which when executed by the at least one processor cause the transit data processing engine to: perform the steps of analogous claims 1 and 5-9 (Hammad ¶ 0139, see also citations and obviousness rationale above).
As per claim 20, Hammad in view of Neumann, Raina, and Sharifi teaches a mobile device for automatic tracking of transit journeys, the mobile device comprising: a plurality of sensors configured to gather sensory data (¶¶ 0061, 100); at least one processor; a transit data processing engine; and a memory storing instructions, which when executed by the at least one processor cause the transit data processing engine to perform the steps of analogous claim 1 (Hammad ¶ 0139, see also citations and obviousness rationale above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad, et al. in view of Neumann, Raina, et al., and Sharifi as applied to claim 1 above, further in view of Thiagarajan, et al., Cooperative Transit Tracking using Smart-phones, SenSys’10 - Proceedings of the 8th ACM Conference on Embedded Networked Sensor Systems, Nov. 2010, pgs. 85-98 (Reference U of the attached PTO-892).
As per claim 12, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  The references do not explicitly teach maintaining one or more additional sensors of the mobile device in an inactive state prior to detecting the starting point; and activating the one or more additional sensors of the mobile device to gather and report additional sensory data in response to detecting the starting point; which is taught by Thiagarajan (§ 3.1; see also § 3—determining that the user has boarded a transit vehicle; i.e., detecting the starting point).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Thiagarajan—namely, to minimize the use of power-hungry sensors (§ 3.1).  Moreover, this is merely a combination of old elements in the art of transit management.  In the combination, no .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad, et al. in view of Neumann, Raina, et al., and Sharifi as applied to claim 1 above, further in view of Stone, et al., U.S. Pat. Pub. No.  2014/0278616 (Reference B of the PTO-892 part of paper no. 20190114).
As per claim 13, Hammad in view of Neumann, Raina, and Sharifi teaches claim 1 as above.  Hammad further teaches the transit journey comprises a first section, which lies within a transit network supported by a first of one more transit agencies (¶ 0044).  Although Hammad's system is configured for multiple agencies, it does not explicitly teach the transit journey comprises a second section, which lies within a transit network supported by a second of the one or more transit agencies, wherein the first and second transit agencies are different; which is taught by Stone (¶ 0067).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Stone—namely, to give accurate fare estimations.  Moreover, this is merely a combination of old elements in the art of transit management.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trépanier, et al., Individual Trip Destination Estimation in a Transit Smart Card Automated Fare Collection System
Stenneth, et al., Transportation Mode Detection using Mobile Phones and GIS Information, ACM SIGSPATIAL GIS ‘11 - Proceedings of the 19th ACM SIGSPATIAL International Conference on Advances in Geographic Information Systems, Nov. 2011, pgs. 54-63 (Reference W of the attached PTO-892) relates to automatically detecting transit journeys using mobile device sensors.
Gonzalez, et al., Automating Mode Detection Using Neural Networks and Assisted GPS Data Collected Using GPS-Enabled Mobile Phones, 15th World Congress on Intelligent Transportation Systems, Nov. 2008, pgs. 1-12 (Reference X of the attached PTO-892) relates to automatically detecting transit journeys using mobile device sensors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DANIEL VETTER/Primary Examiner, Art Unit 3628